Opinion issued April 11, 2013




                                    In The
                             Court of Appeals
                                    For The
                         First District of Texas
                          ————————————
                             NO. 01-12-00129-CV
                           ———————————
                      RALPH O. DOUGLAS, Appellant
                                       V.
   GOVERNMENT EMPLOYEES INSURANCE COMPANY, UNITY
NATIONAL BANK, JPMORGAN CHASE BANK, N.A., AS ACQUIRER OF
 CERTAIN ASSETS AND LIABILITIES OF WASHINGTON MUTUAL
BANK, THE HONORABLE RANDY ROLL, DICK DEGUERIN, AND THE
        TEXAS COURT OF CRIMINAL APPEALS, Appellees



                   On Appeal from the 125th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-53065


                         MEMORANDUM OPINION

      Appellant, Ralph O. Douglas, proceeding pro se, attempts to appeal from the

trial court’s order dismissing his suit against appellees, Government Employees
Insurance Company, Unity National Bank, JPMorgan Chase Bank, N.A., as

Acquirer of Certain Assets and Liabilities of Washington Mutual Bank, the

Honorable Randy Roll, Dick Deguerin, and the Texas Court Of Criminal Appeals.

Because appellant has not complied with Texas Civil Practice and Remedies Code

Chapter 11, governing vexatious litigants, we dismiss the appeal. See TEX. CIV.

PRAC. & REM. CODE ANN. §.11.001–.104 (West 2002 & Supp. 2012).

      Pursuant to Chapter 11, “[a] court may, on its own motion or the motion of

any party, enter an order prohibiting a person from filing, in propria persona, a new

litigation in a court in this state if the court finds, after notice and hearing, that: (1)

the person is a vexatious litigant; and (2) the local administrative judge of the court

in which the person intends to file the litigation has not granted permission . . . to

file the litigation.” See TEX. CIV. PRAC. & REM. CODE ANN. § 11.101(a) (West

Supp. 2012).     The Office of Court Administration of the Texas Judicial System

(“OCA”) is required to maintain a list of vexatious litigants subject to pre-filing

orders. Id. §.11.104(b).

       “[A] clerk of a court may not file a litigation, original proceeding, appeal, or

other claim presented by a vexatious litigant subject to a prefiling order,” unless

the litigant obtains an order from the local administrative judge authorizing the




                                            2
filing. See id. § 11.103(a). “If the clerk mistakenly files a litigation1 without an

order from the local administrative judge, any party may file with the clerk and

serve on the plaintiff 2 and the other parties to the suit a notice stating that the

plaintiff is a vexatious litigant subject to a prefiling order.” Id. §.11.103(b). “On

the filing of the notice, the court shall immediately stay the litigation and shall

dismiss the litigation, unless the plaintiff,” within ten days after the notice is filed,

“obtains an order from the local administrative judge . . . permitting the filing.”

Id.

      The OCA list reflects that, on May 23, 2008, the 127th District Court of

Harris County, Texas, declared appellant a vexatious litigant and entered a

prefiling order prohibiting him “from filing, in propria persona, a new litigation in

Harris County, Texas[,] without first being granted permission to file by the local

administrative judge.” Douglas v. Jones, No. 2006-39052 (127th District Court,

Harris County, Tex., May 23, 2008, order), aff’d, In re Ralph O. Douglas, 333
S.W.3d 273, 296 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).

      The record in the underlying suit reflects that several appellees filed notices

in the trial court stating that appellant had been declared a vexatious litigant, that


1
      “Litigation” includes “a civil action commenced, maintained, or pending in any
      state or federal court.” See TEX. CIV. PRAC. & REM. CODE ANN. § 11.001(2)
      (West Supp. 2012).
2
      “‘Plaintiff’ means an individual or commences or maintains a litigation.” Id.
      §.11.001(5) (emphasis added).
                                           3
he was subject to the pre-filing order issued in Jones, and that he had failed to

obtain permission from the local administrative judge to file the suit. See id. The

notices reflect that they were served on appellant. See TEX. CIV. PRAC. & REM.

CODE ANN. § 11.103(b). The trial court stayed the litigation for appellant to seek

permission from the local administrative judge. Id. Appellant failed to obtain such

permission, and the trial court dismissed appellant’s lawsuit for failure to comply

with section 11.103(b). See id.

      Appellant filed this appeal from the trial court’s dismissal. The clerk of this

court may not file an appeal presented by a vexatious litigant subject to a prefiling

order, as here, unless the litigant obtains an order from the local administrative

judge authorizing the appeal.3 See id. §.11.103(a). On March 19, 2013, the clerk

of this court notified appellant that his appeal was subject to dismissal unless,

within ten days, he filed proof that he had obtained permission from the local

administrative judge. See id. § 11.103(b).

      Appellant filed a response, asserting that he is not yet subject to the prefiling

order in Jones because the case is not final. Douglas v. Jones, No. 2006-39052

(127th District Court, Harris County, Tex., May 23, 2008, order), aff’d, In re

Ralph O. Douglas, 333 S.W.3d 273, 296 (Tex. App.—Houston [1st Dist.] 2010,



3
      This is not an appeal from an order designating appellant a vexatious litigant. See
      TEX. CIV. PRAC. & REM. CODE ANN. §.11.103(d).

                                           4
pet. denied). Specifically, appellant contends that the supreme court denied his

petition for review on July 1, 2011, but has not yet issued its mandate.

      The record at the supreme court reflects that the case has been stored. The

supreme court did not render a judgment; rather, it denied review. Hence, no

mandate by the supreme court will issue. See TEX. R. APP. P. 18.1 (stating that

“[t]he clerk of the appellate court that rendered the judgment must issue a

mandate”); see e.g., TEX. R. APP. P. 18.5 (“If the Supreme Court declines to grant

review, Supreme Court costs must be included in the court of appeals’ mandate.”

(emphasis added)). Jones became final when this Court issued its mandate on

August 1, 2011. See Saudi v. Brieven, 176 S.W.3d 108, 116 (Tex. App.—Houston

[1st Dist.] 2004, pet. denied) (stating that case was final after supreme court denied

review and intermediate appellate court issued its mandate).

      Because appellant is subject to the prefiling order issued in Jones and has

not obtained an order from the local administrative judge authorizing the appeal,

we dismiss the appeal. See TEX. CIV. PRAC. & REM. CODE ANN. §.11.103(b). We

dismiss all other pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.




                                          5